UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7293



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MONROE CROWNER HARROD,

                                               Claimant - Appellant,


          and


ONE 1993 CADILLAC SEVILLE STS; ONE 1997 FORD
EXPEDITION; $20,222.00 U.S. CURRENCY,

                                                          Defendants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-02-2816-WDQ)


Submitted:   February 2, 2004                 Decided:   June 4, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monroe Crowner Harrod, Appellant Pro Se. James G. Warwick, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Monroe Crowner Harrod appeals the district court’s order,

entered after a bench trial, forfeiting certain property to the

United States.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See United States v. Harrod, No. CA-02-2816-WDQ

(D. Md. July 16, 2003).        We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented    in   the

materials      before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 3 -